Having reviewed the briefs and the record, we approve the
                       panel's recommendation that Kossack be suspended subject to conditions.
                       However, in weighing Kossack's disregard of the responsibilities of
                       running a legal practice and supervising his staff against the fraudulent
                       and well-concealed conduct of his staff, we determine that a shorter period
                       of suspension is appropriate. Further, while conditions are appropriate,
                       we determine that the panel's recommended conditions require
                       modification to better protect the public. We therefore reject the
                       recommended suspension term of three years and instead direct that
                       Kossack be suspended for 18 months, with the conditions that (1) Kossack
                       be required to take and pass the MPRE prior to applying for
                       reinstatement; (2) if reinstated, Kossack shall enter into a two-year
                       mentoring agreement with a mentor approved by the state bar; the mentor
                       shall have access to and control over Kossack's trust account, and the
                       mentor shall make quarterly written reports to bar counsel regarding
                       Kossack's law practice and trust account; (3) if reinstated, Kossack's
                       mentor shall determine whether Kossack shall (a) complete a substance
                       abuse evaluation and comply with any recommendations or (b) participate
                       in the Lawyers Concerned for Lawyers program"; (4) if reinstated, in
                       addition to the customary required annual CLE, in his first year of
                       reinstatement, Kossack shall complete four CLE credits in ethics and six
                       CLE credits in accounting, trust account management, and/or law practice
                       management; and (5) Kossack shall pay the costs of the disciplinary
                       proceedings before applying for reinstatement.


                              'Alternatively, if, along with any petition for reinstatement, Kossack
                       provides evidence that he has passed a drug test within the 30 days prior
                       to the petition being filed, this requirement may be waived.

  SUPREME COURT
          OF
       NEVADA


  (0) 1947A
                                                                                     2
473R-742.11EMEIFERNa                           *.17:-''.74;."4T1';051(EPANINZWAKe'75'11 ,1-;f7,`_:.   .•
                             Accordingly, we hereby suspend Robert K. Kossack from the
                practice of law for 18 months from the date of this order. In addition,
                Kossack must comply with the conditions set forth above.
                             It is so ORDERED.



                                                                                                             C.J.
                                                                     Pickering
                                                                                           , op
                                                                                                   • -   ,    J
                                                                     Gibbons


                                                                                            Le-e-c-a-1
                                                                     Hardesty




                                                                     Parraguirre


                                                               (     1               .E)                 ,    J.
                                                                     Douglas




                                                                     Saitta


                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      David Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Robert J. Kossack
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                         3
                  klikZEWIZEINEENEEZE   fffirhila   '51•1"41M1q1P-               s
                                                                             1";:.                                  7';:ff   ra   130;